 Case 2:15-cv-06259-MWF-KES Document 322 Filed 04/17/20 Page 1 of 3 Page ID #:6006




 11 Jon F. Monroy, SBN 51175
    Jennifer E. Gysler, SBN 143449
 22 MONROY, AVERBUCK & GYSLER
    32123 Lindero Canyon Road, Ste 301
 33 Westlake Village, CA 91361
    (818) 889-0661 Fax (818) 889-0667
 44
    Attorneys for Defendants,
 55 DEPUTY UPCHURCH, DEPUTY ZUNIGA,
 66 LT.  MOSQUERA, SHERIFF JIM McDONNELL
    (erroneously sued as Chief J. McDonnel),
 77 DEPUTY F. ABRIL, DEPUTY J. SANFORD,
    DEPUTY M. TRIMBLE II, NURSE F. MOSCOSO;
 88 LT. A. SALINAS, SGT. GASATAYA, SGT. R.
    GARCIA, SGT. J. MORALES,
 99 SGT. ROBERT THOMPSON (erroneously sued as
    “Sgt. Toms”); DEPUTY M. ENRIQUEZ, JR.,
 10 DEPUTY J. GARIBAY, DEPUTY D. HAAS,
10
    DEPUTY A. INES, DEPUTY J. LEW,
 11 DEPUTY RODRIGUEZ, DR. N. TEOPHILOV,
11
    DR. B. FELAHY, DR. S. LITTLE, DR. A. PRYOR,
 12 DR. Y. SILVANSKAYA, DR. K. VIVO,
12
    DR. P. ZOLNOUNI, NURSE J. ANDERSON,
 13 NURSE O. LUNA, NURSE B. MENEFEE,
13
    NURSE C. TUTT
 14
14
 15
15                       UNITED STATES DISTRICT COURT
 16
16
                        CENTRAL DISTRICT OF CALIFORNIA
 17
17
                               SOUTHERN DIVISION
 18
18
 19
19
      ROBERT VOSKANYAN,                   )   Case No.: CV 15-6259 MWF (KES)
 20
20                                        )
                                          )   REQUEST FOR JUDICIAL NOTICE
 21
21              Plaintiffs,               )   IN SUPPORT OF MOTION FOR
                                          )   SUMMARY JUDGMENT; EXHIBITS
 22
22        vs.                             )
                                          )   [Filed simultaneously with Motion for
 23 L.A. SHERIFFS et al.
23                                        )   Summary Judgment]
 24                                       )
24              Defendants                )
 25
25                                        )
                                          )
26                                        )
                                          )
27                                        )
28
                              RJN for MSJ/Partial MSJ - 1
 Case 2:15-cv-06259-MWF-KES Document 322 Filed 04/17/20 Page 2 of 3 Page ID #:6007




 11
 22                                               DATE: June 2, 2020
                                                  TIME: 10am
 33
                                                  DEPT.: Courtroom 6D
 44
 55         County Defendants respectfully request the Court take judicial notice of the
 66
      following documents, which are attached hereto, pursuant to the Rules of
 77
 88 Evidence, Rule 201:
 99      1. Exhibit A – Plaintiff’s Fourth Amended Complaint
 10
10
         2. Exhibit B – Defendants’ Answers / Joinder to Answers
 11
11
 12
12
 13
13
 14
14
      DATED: April 17, 2020                 MONROY, AVERBUCK & GYSLER
 15
15
 16
16
                                            Jennifer E. Gysler___________________
 17
17                                          JON F. MONROY
 18
18                                          JENNIFER E. GYSLER
                                            Attorneys for Defendants
 19
19                                          County of Los Angeles
 20
20
 21
21
 22
22
 23
23
 24
24
 25
25
26
27
28
                                RJN for MSJ/Partial MSJ - 2
 Case 2:15-cv-06259-MWF-KES Document 322 Filed 04/17/20 Page 3 of 3 Page ID #:6008




 11                                  PROOF OF SERVICE
      STATE OF CALIFORNIA – COUNTY OF LOS ANGELES
 22
      CCP 1013(A)
 33         I am employed in the County of Los Angeles, State of California. I am over
      the age of 18 years and not a party to the within action; my business address is
 44
      32123 Lindero Canyon Road, Suite 301, Westlake Village, CA 91361.
 55         On April 17, 2020, I caused to be served the foregoing document described
      as on the interested parties in this action:
 66
            REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MSJ
 77   [ ] By telecopier: By transmitting an accurate copy via telecopy to the person and
      telephone number as follows:
 88
                   [X] by placing [ ] the original [X] a true copy thereof enclosed in
 99         sealed envelopes addressed as follows:
      “Legal Mail”
 10
10  Robert Voskanyan
 11 CDC BA9729
11
      California Institution for Men
 12 Elm Hall D-3 - 232
12
      PO Box 600
 13 Chino, CA 91708
13
 14 [] BY EMAIL
14
    [ X ] BY MAIL:
 15 [ ] I deposited such envelope in the mail at Westlake Village, California. The
15
 16 envelope was mailed with postage thereon fully prepaid.
16
    [X ] As follows: I am “readily familiar” with the firm’s practice of collection and
 17 processing correspondence for mailing. Under the practice it would be deposited
17
 18 with U.S. Postal Service on that same day with postage thereon fully prepaid at
18
    Westlake Village, California in the ordinary course of business. I am aware that on
 19 motion of the party served, service is presumed invalid if postal cancellation date
19
 20 or postage meter date is more than one day after date of deposit for mailing in
20
    affidavit.
 21
21  [ ] BY PERSONAL SERVICE: I caused such envelope to be delivered by
 22 hand to addressee or offices of addressee.
22
    []    (STATE) I declare under penalty of perjury under the laws of the State of
 23
23  California that the above is true and correct.
 24 [x ] (FEDERAL)
24                             I declare that I am employed in the office of a member of
    the bar of this Court at whose direction the service was made.
 25
25        Executed on April 17, 2020, at Westlake Village, California.
26 Jennifer E. Gysler                        ___Jennifer E. Gysler________________.
27                                                       (signature)

28
                                       RJN for MSJ/Partial MSJ - 3
